Citation Nr: 1712514	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial disability rating for residuals of brain aneurysm of the left side with short-term memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that granted service connection for residuals of brain aneurysm of the left side with short-term memory loss, evaluated as 0 percent (noncompensable) disabling, effective July 1, 2006. The Veteran timely appealed for a higher initial rating. This is the only issue that has been perfected on appeal.

The record reflects that the Veteran failed to appear for a hearing scheduled in December 2011. Under these circumstances, the Veteran's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.700 (2016).

The Board previously remanded this matter in November 2013. As will be discussed further below, the Board finds that the Remand directives have been substantially complied with, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Upon review of the electronic claims file, the Board notes that in a December 2007 Statement in Support of Claim, the Veteran stated, "I do suffer memory problems as residuals of my brain aneurysm and my memory issues have already cost me two jobs."  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board notes that although the Veteran in a December 2007 Statement in Support of Claim contends that his memory problems as residuals of his brain aneurysm cost him two jobs, the Veteran has not specifically or implicity alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment. To the contrary, the record shows that the Veteran has in fact been employed since 2007 and is currently a consultant for the Department of Defense.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence reflects that the Veteran's residuals of a brain aneurysm of the left side with short-term memory loss are manifested by mild loss of memory, as evidenced by a complaint of such memory loss. There is no objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for residuals of a brain aneurysm of the left side with short-term memory loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes (DC) 8009, 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. An August 2006 letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was scheduled for VA examinations in August 2008, August 2009, and February 2014. However, as will be discussed further below, according to the Veteran, he was unable to attend his scheduled examinations due to his job that sends him overseas. In this case, VA provided the Veteran with ample opportunities for VA compensation examinations for his claim. In fact, as the Veteran noted in his March 2016 Statement of Accredited Representative in Appealed Case, he was instructed to contact the VA RO upon his return home to inform them of his availability to attend VA examinations. Yet, "the Veteran contends that due to his present job, which keeps him out of the country for most of the year, it is impossible for him to keep any scheduled medical appointments." Moreover, VA afforded the Veteran the opportunity to give testimony for the Board's review. Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II Compliance with Stegall

As noted in the Introduction, in November 2013 the Board remanded the increased rating claim for additional development and adjudication. Specifically, the November 2013 Remand directed the RO to do the following: obtain the Veteran's VA treatment records from February 2007 to present; schedule the Veteran for a VA examination to determine the current nature and severity of his brain aneurysm of the left side with short-term memory loss and to provide timely notification regarding the date, time, and place of the VA examination; and, should the benefit sought not be granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC).

In accordance with the Remand instructions, VA has obtained the Veteran's mental health VA treatment records, to include treatment records from 2007 to 2014. 

Also in compliance with the Remand directives, the Veteran was scheduled for an appropriate VA examination. The Veteran received notice of the date, time, and place of his scheduled VA notification in a January 2014 letter. In fact, in the Veteran's March 2016 Statement of Accredited Representative in Appealed Case, the Veteran noted the January 2014 notification letter. However, the Veteran failed to attend his scheduled VA examination, as he was out of the country for work, and has since requested to "have any medical examinations to be placed on hold for now until he can find a solution . . . ," as his current employment does not enable him to keep any scheduled medical appointments. Again, the Board finds that VA provided the Veteran with ample opportunities for VA compensation examinations, and that he has not attempted to reschedule the examinations.

Last, the RO readjudicated the claim and provided an SSOC in October 2014.

The Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records, provide notice and schedule the Veteran for the necessary VA examination with ample opportunity for an examination to be rescheduled, and furnish an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior Remand directives. See Stegall, 11 Vet. App. 268, 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Rating

The Veteran has been assigned a noncompensable rating for the residuals of a brain aneurysm of the left side with short-term memory loss. The Veteran seeks an increased initial rating. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007). In evaluating increased rating claims staged ratings must be considered. Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's residuals of brain aneurysm of the left side with short-term memory loss was assigned a 0 percent disability rating under DC 8009, effective July 1, 2006. 38 C.F.R. § 4.124a. DC 8009 provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter as well as separate ratings for any residuals of cerebrovascular accident. 38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.120, neurological conditions are to ordinarily be rated in proportion to the impairment of motor, sensory or mental function. This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc. In rating disability from the conditions in the preceding sentence refer to the appropriate schedule. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 

A Note to 38 C.F.R. § 4.124a provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses.

In this case, the Veteran asserts that his residuals of brain aneurysm of the left side are manifested by short-term memory loss. Therefore, the Board rates the Veteran's residuals of brain aneurysm of the left side under DC 8045, residuals of traumatic brain injury (TBI), by analogy.

DC 8045 sets-forth three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 - percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

As stated in DC 8045, note (2):"Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation."

Also relevant is DC 8045, note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

In this case, the Board finds that only the evaluation of cognitive impairment and other residuals of TBI is relevant, and that the only relevant facet of cognitive impairment of TBI is memory, attention, concentration, and executive functions. 

Accordingly, the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified provides as follows: 

"Facets of cognitive impairment and other residuals of TBI not otherwise classified:

Memory, attention, concentration, executive functions:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

First, the Board notes that the Veteran was scheduled for VA examinations in August 2008, August 2009, and February 2014, and that the Veteran failed to appear for all three scheduled examinations. The Veteran contends that he was unable to attend his VA examinations because of his job that takes him overseas. In a March 2016 Statement of Accredited Representative in an Appealed case, the Veteran asserts that he tried to cancel his last examination, but was unsuccessful, and that he did not fail to report to his examination without good cause. The Veteran explains that although he was instructed to contact the VA RO upon his return home to inform them of his availability to attend VA examinations, "the Veteran contends that due to his present job, which keeps him out of the country for most of the year, it is impossible for him to keep any scheduled medical appointments." Therefore, the Veteran explicitly requests that his "medical examinations be placed on hold for now until he can find a solution or the VA can offer something to help in this situation."

The Board is reminded that under 38 C.F.R. § 3.655, when a claimant fails to report without good cause for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655 (2016). The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Again, the Veteran was scheduled for several VA examinations to evaluate the current severity of his residuals of brain aneurysm and that the Veteran has failed to appear each time. While 38 C.F.R. § 3.655 warrants a denial when a claimant fails to report without "good cause," the Board has considered the Veteran's inability to honor his scheduled examinations and affords the Veteran the benefit of the doubt. In this case, the letter from the Veteran indicating that the Veteran attempted to cancel the appointment because he was unable to attend due to work provides good cause for his failure to appear. Thus, applying the benefit of the doubt doctrine, the Board finds that the Veteran did not fail to report without "good cause," and the Board will, therefore, adjudicate the claim for an increased rating based on the evidence of record. The Veteran is at liberty to file a claim for an increased rating in the future when he is able to assist with the development and adjudication of his increased rating claim.

Considering the evidence of record, the Board finds that an initial compensable rating of 10 percent for the residuals of a brain aneurysm of the left side with short-term memory loss pursuant is warranted.

In an August 2007 rating decision, the RO granted service connection for brain aneurysm, left side with short-term memory loss, with an evaluation of 0 percent, effective July 1, 2006. The RO granted service connection, noting that the Veteran's service medical records show a diagnosis of intercranial hemorrhage in September 1997. The Veteran's November 1997 service treatment record indicates that the Veteran initially demonstrated some cognitive slowing and memory deficits, but that the Veteran returned to his baseline. However, an October 2004 service treatment record notes that the Veteran has had a "head injury, memory loss or amnesia," with a notation that explains that the Veteran had an aneurysm in September 1997. Following service, in a December 2007 Statement in Support of Claim, the Veteran asserts that he suffers from memory problems as residuals of his brain aneurysm.

Applying DC 8045, TBI's first facet of cognitive impairment and other residuals of TBI not otherwise classified, "memory, attention, concentration, executive functions," the Board finds that the Veteran meets level "1," which warrants a 10 percent disability rating. Accordingly, the criteria for level "1" requires "a complaint of mild loss of memory." In this case, the Veteran's December 2007 Statement in Support of Claim asserts that he suffers from memory problems as residuals of his brain aneurysm, which qualifies as a complaint of mild memory loss. Therefore, the criteria for level "1" is satisfied in this case, and an increased rating of 10 percent is granted.

A higher rating is not warranted on the basis of the memory, attention, concentration, and executive function facet of cognitive impairment. Pursuant to this facet, level "2" impairment is warranted where there is "objective evidence" on testing of such a deficit, however, as noted above, this has not been shown. There is no relevant medical evidence of record. In fact, VA treatment records indicate that the Veteran has been unable to attend to any of appointments in addition to his inability to attend any scheduled VA examinations. Thus, clinical findings with objective evidence of the Veteran's memory loss since service are not available.

The Board observes that the Veteran has not asserted residuals of his brain aneurysm of the left side manifesting in any other symptoms besides mild short-term memory loss since service. The Veteran has not noted experiencing any other symptoms, to include subjective symptoms, neurobehavioral effects, or physical dysfunction, since service. Therefore, the only residual of brain aneurysm to be rated is memory loss, and no other facet of TBI has been applied by analogy.

In conclusion, the evidence warrants the assignment of a 10 percent rating for residuals of a brain aneurysm of the left side with short-term memory loss. However, the preponderance of the evidence is against a rating in excess of 10 percent; as such, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

IV. Extraschedular Considerations 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of brain aneurysm of the left side with short-term memory loss is inadequate. Specifically, as discussed above, DC 8009 expressly directs that the Veteran's brain aneurysm of the left side be rated based on its residuals. Therefore, in this case, the Veteran's service-connected residuals of brain aneurysm of the left side is manifested by short-term memory loss, and the Diagnostic Codes in the rating schedule for cerebrovascular accident, and by analogy of symptomatology, TBI, provides disability ratings for the Veteran's exact symptom of short-term memory loss. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board has also evaluated whether, in addition to the already service-connected disability, the Veteran should be assigned a compensable rating for any separate ascertainable residuals from his brain aneurysm of the left side. However, as the rating criteria instructs for a broad analysis of the Veteran's symptoms, the Board finds that extent of the Veteran's residual disabilities have been contemplated by the assigned ratings, and therefore the schedular rating is adequate and referral for extraschedular consideration is not warranted.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that the record does not reflect and the Veteran does not assert that there are additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Last, the Board has considered the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. However, the Veteran does not assert, and the evidence does not reflect that the Veteran's residuals of brain aneurysm of the left side with short-term memory loss have resulted in the need for aid and attendance, or protection from hazards or dangers incident to the daily environment, or being housebound. Instead, the Veteran has submitted statements that explain that he is employed and travels overseas for work.

In conclusion, the Board finds that the schedular rating is adequate and referral for extraschedular consideration is not warranted. The assignment of a 10 percent rating, but no higher, for residuals of a brain aneurysm of the left side with short-term memory loss is warranted.


ORDER

A compensable initial disability rating of 10 percent, but no higher, for residuals of brain aneurysm of the left side with short-term memory loss is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


